Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claims 1-19 are objected to because of the following informalities:  
In claims 1 and 10, various lines, it appears Applicant intended “at least one of platooning vehicles” to read --at least one platooning vehicle among a plurality of platooning vehicles--
In claims 1 and 5-6, various lines, it appears Applicant intended “plurality of information between a breakdown vehicle” to read --plurality of information relating to a gap between a breakdown vehicle--
In claims 1 and 14-15, various lines, it appears Applicant intended “at least one or more following vehicles” to read --one or more following vehicles--, as the phrase appears to be redundant
In claim 1, line 8, it appears Applicant intended “and to continue performing platooning control” to read --and to continue performing platooning control based on the received information--, as the phrase appears to be redundant
In claim 1, line 10, it appears Applicant intended “a storage” to read --a non-transitory storage--, as the phrase appears to be redundant
In claims 2-7 and 9-13, various lines, it appears Applicant intended “processor is configured to” to read --processor is further configured to--
In claims 2-4 and 15-16, various lines, it appears Applicant intended “in a response that the sensor fails” to read --in response to determining
In claims 5-9, 13, 17-19, various lines, it appears Applicant intended “the following vehicles” to read --the one or more following vehicles--
In claim 14, line 4, it appears Applicant intended “at least one of platooning vehicles” to read --at least one platooning vehicle among a plurality of platooning vehicles--
In claim 14, line 8, it appears Applicant intended “the platooning vehicles” to read --the at least one platooning vehicle--
In claim 15, line 3, it appears Applicant intended “at least one of platooning vehicles” to read --at least one platooning vehicle among a plurality of platooning vehicles--
In claim 15, line 3, it appears Applicant intended “group ;” to read --group;--
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sensing module” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-5, 10, 12-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Neubecker et al. (US PGPub. No. 2019/0073908) in view of Wieskamp et al. (US PGPub. No. 2018/0053403). 
Regarding claim 1, Neubecker teaches a platooning controller, comprising: a processor [Neubecker 115] configured to determine when there is a failure in a sensor [Neubecker 116] mounted in at least one of vehicles (Neubecker ¶0010, ¶0032), to receive a plurality of information between a breakdown vehicle [Neubecker 110] among the vehicles [Neubecker 110, 402], including the sensor which fails, in the group and a forward vehicle among the vehicles in front of the breakdown vehicle from the forward vehicle in front of the breakdown vehicle (Neubecker Figure 4; ¶0010-0011, ¶0031-0032), and to perform platooning control (Neubecker ¶0011, ¶0031); and a storage configured for storing information received from the vehicles (Neubecker ¶0018), but appears to be silent on the controller further wherein the vehicles are already in an established platoon prior to making the sensor failure determination and wherein a following vehicle also shares sensor data with the breakdown vehicle. 
	It would have been obvious, however, to one having ordinary skill in the art before the effective filing date to have modified Neubecker. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Neubecker to include applying the sensor failure determination to vehicles that are already in a platoon formation, as sensors are subject to failure regardless of platooning status and furthermore because platooning vehicles travelling in close proximity would have greater risk in the event of a failed sensor. 
	Furthermore, Wieskamp teaches a vehicle platooning system in which a plurality of vehicles share sensor data needed for maintaining the platoon formation when a sensor of one vehicle fails, 
Regarding claim 2, Neubecker in view of Wieskamp teaches the platooning controller of claim 1, wherein the processor is configured to warn a user that the sensor fails or provide a transition demand to the user, in a response that the sensor fails (Neubecker ¶0030). 
Regarding claim 3, Neubecker in view of Wieskamp teaches the platooning controller of claim 1, wherein the processor is configured to determine when it is possible to perform vehicle-to-vehicle (V2V) communication, in a response that the sensor fails (Neubecker ¶0031). 
Regarding claim 4, Neubecker in view of Wieskamp teaches the platooning controller of claim 1, wherein the processor is configured to notify the forward vehicle and the at least one or more following vehicles in the platooning group that the sensor fails, in a response that the sensor fails (Neubecker ¶0031, ¶0037). 
Regarding claim 5, Neubecker in view of Wieskamp teaches the platooning controller of claim 1, wherein the processor is configured to receive and fuse the plurality of information between the breakdown vehicle and the forward vehicle in front of the breakdown vehicle from the forward vehicle in front of the breakdown vehicle and the following vehicles which follow the breakdown vehicle (Wieskamp ¶0020-0022).
Regarding claim 10, Neubecker in view of Wieskamp teaches the platooning controller of claim 1, wherein the processor is configured to determine information related to a distance, a relative speed, 
Regarding claim 12, Neubecker in view of Wieskamp teaches the platooning controller of claim 10, wherein the processor is configured to determine a relative speed between the host vehicle and the breakdown vehicle (Neubecker ¶0019, ¶0032).
Regarding claim 13, Neubecker in view of Wieskamp teaches the platooning controller of claim 1, wherein the processor is configured to receive and fuse a plurality of information between the breakdown vehicle and the forward vehicle in front of the breakdown vehicle from another vehicle which does not belong to the platooning group as well as the following vehicles (Wieskamp ¶0020-0022).
Regarding claim 14, Neubecker in view of Wieskamp teaches a vehicle system, comprising: a sensing module [Neubecker 116] configured to detect information for platooning control (Neubecker ¶0010, ¶0032); and a platooning controller [Neubecker 115] configured to determine when there is a failure in the sensing module of at least one of platooning vehicles (Neubecker ¶0010, ¶0032), to receive a plurality of information between a breakdown vehicle [Neubecker 110] among the platooning vehicles [Neubecker 110, 402], including the sensing module which fails, and a forward vehicle in front of the breakdown vehicle among the platooning vehicles from the forward vehicle in front of the breakdown vehicle (Neubecker Figure 4; ¶0010-0011, ¶0031-0032) and at least one or more following vehicles behind the breakdown vehicle among the platooning vehicles (Wieskamp ¶0020-0022), and continue performing the platooning control (Neubecker ¶0011, ¶0031), as previously modified in, and with the same motivation as applied in, regard to claim 1, above. 

Regarding claim 16, Neubecker in view of Wieskamp teaches the platooning control method of claim 15, further including: warning, by the platooning controller, a user that the sensor fails or provide a transition demand to the user, in a response that the sensor fails (Neubecker ¶0030); and determining, by the platooning controller, when it is possible to perform vehicle-to-vehicle (V2V) communication, in a response that the sensor fails (Neubecker ¶0031). 
Regarding claim 20, Neubecker in view of Wieskamp teaches the platooning control method of claim 15, wherein the plurality of information between the breakdown vehicle and the forward vehicle include information related to a distance, a relative speed, and relative acceleration between the breakdown vehicle and the forward vehicle in front of the breakdown vehicle (Neubecker ¶0019, . 
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Neubecker in view of Wieskamp as applied to claim 5 above, and further in view of Kumabe et al. (US PGPub. No. 2012/0330527). 
Regarding claim 6, Neubecker in view of Wieskamp teaches the platooning controller of claim 5 (Neubecker ¶0010-0011, ¶0018, ¶0031-0032; Wieskamp ¶0020-0022), but appears to be silent on the controller further wherein the processor is configured to: determine a mean value of the plurality of information between the breakdown vehicle and the forward vehicle in front of the breakdown vehicle, the plurality of information being received from the forward vehicle in front of the breakdown vehicle and the following vehicles; and perform the platooning control of the breakdown vehicle based on the mean value. 
Kumabe, however, teaches a platooning system that uses an averaged distance value received from a lead vehicle and a following vehicle for performing platoon control (Kumabe ¶0084). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Neubecker in view of Wieskamp in view of Kumabe. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Neubecker in view of Wieskamp to include determining a mean value of the plurality of information between the breakdown vehicle and the forward vehicle in front of the breakdown vehicle, the plurality of information being received from the forward vehicle in front of the breakdown vehicle and the following vehicles; and performing the platooning control of the breakdown vehicle based on the mean value, as doing so was an obvious alternative to Kumabe’s known way of averaging such values to lower risk from a single bad piece of received information, as recognized by Kumabe (Kumabe ¶0084). 
. 
Claims 7-8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Neubecker in view of Wieskamp as applied to claim 1 above, and further in view of Mudilage (US PGPub. No. 2012/0256852). 
Regarding claim 7, Neubecker in view of Wieskamp teaches the platooning controller of claim 1 (Neubecker ¶0010-0011, ¶0018, ¶0031-0032; Wieskamp ¶0020-0022), but appears to be silent on the controller further wherein the processor is configured to transmit information for controlling bias lateral wave driving of the following vehicles to the following vehicles. 
Mudilage, however, teaches a platooning controller configured to transmit information for controlling bias lateral wave driving of the following vehicles to the following vehicles (Mudilage ¶0074). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Neubecker in view of Wieskamp in view of Mudilage. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Neubecker in view of Wieskamp to include transmitting information for controlling bias lateral wave driving of the following vehicles to the following vehicles, as doing so was a known way of controlling a platoon to incorporate lateral bias, as recognized by Mudilage (Mudilage ¶0074). 

Regarding claim 18, Neubecker in view of Wieskamp in view of Mudilage teaches the platooning control method of claim 15 (Neubecker ¶0010-0011, ¶0018, ¶0031-0032; Wieskamp ¶0020-0022), further including: transmitting, by the platooning controller, information for controlling bias lateral wave driving of the following vehicles to the following vehicles (Mudilage ¶0074), as previously modified in, and with the same motivation as applied in, regard to claim 7, above. 
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 9, 11, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 9 and 19, Examiner deems a platooning controller of claim 7, wherein the processor is configured to control the bias lateral wave driving of the following vehicles, such that the breakdown vehicle and the forward vehicle in front of the breakdown vehicle are included in a sensing area by sensors of the following vehicles to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include controlling a bias lateral wave driving (consistent with Applicant’s 
Regarding claim 11, Examiner deems a platooning controller of claim 10, wherein the processor is configured to determine the distance between the breakdown vehicle and the forward vehicle in front of the breakdown vehicle based on a distance between a host vehicle among the platooning vehicles and the breakdown vehicle and a length of the breakdown vehicle, and a distance between the host vehicle among the platooning vehicles and the forward vehicle in front of the breakdown vehicle to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include this particular approach for determining the distance between the breakdown vehicle and the forward vehicle. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MICHAEL V KERRIGAN/               Primary Examiner, Art Unit 3669